Kenneth L. Covell
Law Offices of Kenneth L. Covell
712 Eighth Avenue
Fairbanks, Alaska 99701
Phone: (907) 452-4377
Fax:    (907) 451-7802
E-mail: covelladmin@gci.net
         kcovell@gci.net

Attorney for the Plaintiff

                  IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF ALASKA AT FAIRBANKS

TRICIALYNN BUROKAS, and others
similarly situated.


Plaintiffs,
vs.

ADAM WOOL, AND BLUELOON INC.
                                                  Case No.

Defendant.


                    COMPLAINT FOR OVERTIME, WAGES DUE,
                        PENALTIES AND DAMAGES



Plaintiff,          Tricialynn          Burokas,            by   and    through         her

undersigned         counsel,       states      her     Complaint       for   overtime,

wages due, penalties and damages and                         alleges as follows:




Complaint for Overtime, Wages Dues, Penalites and Damages                          Page 1 of 8
  Casevs.4:20-cv-00004-HRH
Burokas    Wool, Blueloon Inc.       Document 1 Filed       01/24/20 Page 1 of 8
                                      Jury Demand

Plaintiff demands that the case be submitted to jury trial

for all issues triable by jury in this action pursuant to

FRCP 38(b).

                                        COMPLAINT

                                         PARTIES

                                TRICIALYNN BUROKAS

1)Plaintiff Tricialynn Burokas is, and was at all times

relevant, a resident of the State of Alaska.

                         ADAM WOOL AND BLUELOON INC.

2)Defendant, Adam Wool is and was at all times relevant a

resident of the State of Alaska.

3)Defendant, Adam Wool is and was the owner of the Blueloon

a bar, restaurant, musical venue and movie theater located

in or near Fairbanks Alaska.

4)    Adam Wool is and was the owner of the Blueloon Inc, a

Limited Liability Corporation doing business in Alaska at

Fairbanks, which owned and operated the Blueloon.

                                           FACTS

5) Tricialynn Burokas (hereinafter Trish) was employed by

Defendant Wool, as a bar manager beginning in July 2015.

6) In 2017 Trish was being paid $1280.00 every two weeks.

7) On or about May 16, 2019 the Blueloon burned down.




Complaint for Overtime, Wages Dues, Penalites and Damages                          Page 2 of 8
  Casevs.4:20-cv-00004-HRH
Burokas    Wool, Blueloon Inc.       Document 1 Filed       01/24/20 Page 2 of 8
8) On May 3, 2019, Trish received her final paycheck for

her work.

9) Trish was not paid for overtime hours, and not paid

overtime premium of time and one half for hours worked in

excess of 40 per week during the entire time of her

employment with the Blueloon.

10) Trish was not paid for all hours worked during the

entire time of her employment with the Blueloon.

11) The Blueloon performs its activities for a business

purpose.

12) The Blueloon performs its activities in the stream of

commerce.

                                     JURISDICTION

Plaintiff re-alleges and incorporates herein by reference

all of the allegations above and further allege as follows:



13)The United States District Court has jurisdiction over

this matter as a federal question pursuant to 28 U.S.C

§216(b).

14) The United States District Court has pendant

jurisdiction over the Alaska State Law Claims pursuant to

28 U.S.C §1367(a).




Complaint for Overtime, Wages Dues, Penalites and Damages                          Page 3 of 8
  Casevs.4:20-cv-00004-HRH
Burokas    Wool, Blueloon Inc.       Document 1 Filed       01/24/20 Page 3 of 8
                                     COUNT I
                             FEDERAL RECORD KEEPING
                               (29 U.S.C §211(C))


Plaintiff re-allege and incorporate herein by reference all

of the allegations above and further allege as follows:



15) 29 U.S.C §211(c) requires that every employer subject

to any provision of this chapter, or of any order issued

under this chapter, shall make, keep, and preserve such

records of the persons employed by him [her or it] and of

the wages, hours, and other conditions and practices of

employment maintained by him [her or it].

16) Defendant failed to keep such records.

                       COUNT II STATE RECORD KEEPING
                      (AS 23.10.100 and AS 23.05.080)


Plaintiff re-allege and incorporate herein by reference all

of the allegations above and further allege as follows:



17) AS 23.10.100 and AS 23.05.080 requires an employer to

keep an accurate record of the hours worked each day and

each work week by each employee including other payroll

information such as the rate of pay.

18) Defendants failed to keep such records


Complaint for Overtime, Wages Dues, Penalites and Damages                          Page 4 of 8
  Casevs.4:20-cv-00004-HRH
Burokas    Wool, Blueloon Inc.       Document 1 Filed       01/24/20 Page 4 of 8
                          COUNT III- UNPAID OVERTIME
                             (29 U.S.C §206, §207)


Plaintiffs re-allege and incorporate herein by reference

all of the allegations above and further allege as follows:



19) Defendants failed to pay Plaintiff, for overtime pay in

violation of the FLSA, 29 U.S.C §206, §207(a)(1).

20) Defendants failed to pay wages and overtime to

Plaintiff for all hours that she worked in violation of the

FLSA, 29 U.S.C §206.



           COUNT IV- ALASKA CLAIM FOR WAGES AND OVERTIME
                 (AS 23.10.060 and AS 23.10.110(a))

Plaintiffs re-allege and incorporate herein by reference

all of the allegations above and further allege as follows:



21) Defendants failed to pay Plaintiff for all hours that

she worked in violation of Alaska Wage and Hour Act (AWHA)

AS 23.05.010 et.seq., and specifically in violation of AS

23.10.060.




Complaint for Overtime, Wages Dues, Penalites and Damages                          Page 5 of 8
  Casevs.4:20-cv-00004-HRH
Burokas    Wool, Blueloon Inc.       Document 1 Filed       01/24/20 Page 5 of 8
COUNT V- ALASKA NINETY DAY PENALTY FOR FAILURE TO PAY WAGES
                   DUE WITHIN THREE DAYS.
                      (AS 23.05.140(d))

Plaintiff re-alleges and incorporate herein by reference

all of the allegations above and further allege as follows:



22) Because Defendants failed to pay Trish all hours worked

under both state and/or federal statutes, and overtime

pursuant to the FLSA, Plaintiff is entitled to claim a

penalty equal to one day’s pay for each day of delay, or

for 90 days pay, whichever is lesser.

                                        DEMANDUM

23) Plaintiff demands all wage and overtime due her now.

24) Defendants owe Plaintiff regular wages, overtime wages

and liquidated damages as a result of its violations of the

FLSA pursuant to 29 U.S.C. §216(b), and the AWHA pursuant

to AS 23.10.110(a). Such damages are estimated to be

greater than $50,000.00.

25) Defendants Blueloon Inc., and Adam Wool individually,

owe Plaintiff unpaid wages due under the AWHA pursuant to

AS 23.05.140 and AS 23.10.060 in an amount to be proven at

trial after the information can be obtained in discovery.

26) Defendants owe Plaintiff a penalty of ninety days pay

due pursuant to AS 23.05.140 in an amount to be proven at




Complaint for Overtime, Wages Dues, Penalites and Damages                          Page 6 of 8
  Casevs.4:20-cv-00004-HRH
Burokas    Wool, Blueloon Inc.       Document 1 Filed       01/24/20 Page 6 of 8
trial after the information can be obtained in discovery,

approximately $24,912.00.

27) Defendants owe Plaintiff interest on the amounts due.

28) Defendants owe Plaintiff the costs of bringing this

action.

29) Defendants owe Plaintiffs the attorney fees provided by

29 U.S.C. §216 and/or AS 23.10.110 and/or Alaska Civil Rule

82.

30) Plaintiff prays this court for such other and further

relief at is appropriate in the circumstance.




RESPECTFULLY SUBMITTED this 17th day of January 2020, at

Fairbanks, Alaska.




LAW OFFICE OF KENNETH L. COVELL
                           Attorney for the Plaintiffs
                           By:    s/Kenneth L. Covell
                                  Kenneth L. Covell, ABA 8611103
                                  712 Eight Avenue
                                  Fairbanks, Alaska 99701
                                  Phone: (907) 452-4377
                                  Fax:     (907) 451-7802
                                  E-mail: kcovell@gci.net
                                            covelladmin@gci.net




Complaint for Overtime, Wages Dues, Penalites and Damages                          Page 7 of 8
  Casevs.4:20-cv-00004-HRH
Burokas    Wool, Blueloon Inc.       Document 1 Filed       01/24/20 Page 7 of 8
CERTIFICATE OF SERVICE
I hereby certify that on the _____ day of _____, 2020 a copy of the foregoing
Complaint for Overtime, Wages Due, Penalties and Damages
was served via Certified Restricted US Mail:

Adam Wool
P.O. Box 84130
Fairbanks, AK 99708


By: s/ Liz Reyna
    Law Office of Kenneth L. Covell




Complaint for Overtime, Wages Dues, Penalites and Damages                                       Page 8 of 8
  Casevs.4:20-cv-00004-HRH
Burokas    Wool, Blueloon Inc.       Document 1 Filed                    01/24/20 Page 8 of 8
